United States Court of Appeals
                        For the First Circuit

No. 06-1084

             BENJAMÍN CARRERO-NAZARIO; ANA MARÍA MARTÍNEZ;
            CONJUGAL PARTNERSHIP CARRERO-MARTÍNEZ; BENJAMÍN
        CARRERO-MARTÍNEZ; RITA CARO CARO; CONJUGAL PARTNERSHIP
     CARRERO-CARO; VILLAS DE LA PRADERA, INC. PLAZA RINCÓN, INC.,

                        Plaintiffs, Appellants,

                                  v.

        CARLOS LÓPEZ-BONILLA, individually and as Mayor of the
       Municipality of Rincón; DORIS SOTO; CONJUGAL PARTNERSHIP
                  LÓPEZ-SOTO; MUNICIPALITY OF RINCÓN,

                        Defendants, Appellees.


             APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF PUERTO RICO

         [Hon. Jamie Pieras, Jr., U.S. Senior District Judge]


                                Before

                       Torruella, Circuit Judge,

                    Baldock,* Senior Circuit Judge,

                      and Howard, Circuit Judge.



     Joan S. Peters with whom Andrés Guillemard-Noble and Nachman
& Guillemard, were on brief, for appellants.
     Jorge Martínez-Luciano with whom Johanna M. Emanuelli-Huertas
and Law Offices of Pedro Ortiz Alvarez, were on brief, for,
appellee, Doris Soto, Conjugal Partnership López-Soto; Municipality
of Rincón.


*
    Of the Tenth Circuit, sitting by designation.
     Rosa Elena Pérez-Agosto, Assistant Solicitor General,
Department of Justice, Office of the Solicitor General with whom
Salvador J. Antonetti-Stutts, Solicitor General, Mariana D. Negrón-
Vargas, Deputy Solicitor General and Maite D. Oronoz-Rodríguez,
Deputy Solicitor General, were on brief for appellee López Bonilla
in his personal capacity.


                          July 18, 2007
            HOWARD, Circuit Judge.           This is an appeal of an award of

summary judgment to the mayor of Rincón, Puerto Rico (in his

individual and official capacities), his wife, their conjugal

partnership, and the municipality itself, on claims that they

engaged     in     unlawful      political     discrimination            against     two

developers, their development company, and related persons and

entities.     The principal defendant, the mayor, is Carlos López-

Bonilla;    the    principal      plaintiffs,       a   father-son        real   estate

development       team,    are   Benjamín     Carrero-Nazario            and   Benjamín

Carrero-Martínez.         The mayor is a member of Puerto Rico's Popular

Democratic       Party.       The     developers        describe     themselves       as

"activists" in Puerto Rico's New Progressive Party and are related

by marriage to the former mayor of Rincón, whom López-Bonilla

defeated in the November 2000 election.

            In    1997,    Carrero-Nazario         approached      the    Puerto   Rico

Industrial       Development     Company     and    expressed      an     interest    in

purchasing a parcel of land in Rincón owned by the Company.                          He

wanted to develop a shopping center with a large grocery store.

Negotiations ensued and, in June 1999, the parties reached a

preliminary agreement.              In November 2000, just following the

mayoral election, the Puerto Rico Planning Board approved the

project and zoned the property for commercial use.

            Shortly after taking office in early 2001, the mayor

began a campaign to halt the project.                   Over the next two years,


                                        -3-
prior to the formalization of the sale (which occurred on May 9,

2003), the mayor repeatedly wrote the Development Company, the

Planning Board and others, expressing strong disagreement with the

Company's decision to permit the property to be used for the

development of commercial, rather than industrial, infrastructure.

He also repeatedly suggested that the project only had been made

possible because of nepotism -- i.e., that it would not have gotten

off the ground without the helpful intercessions of the former

mayor, who is the father-in-law of Carrero-Martínez.    When he was

unable to derail the project, the mayor began to express interest

in purchasing the property on behalf of the municipality.       The

Development Company rebuffed these efforts, explaining that the

process was too far along with the developers.      Undeterred, the

mayor initiated eminent domain proceedings and obtained unanimous

resolutions from the appropriate legislative bodies in support of

the proposed taking and then funding for the compensation to be

made to the developers.    So far as we can tell, the eminent domain

proceedings are ongoing.

          In June 2004, the developers initiated this lawsuit under

federal and Puerto Rico law.     Their primary allegation, that the

mayor's crusade was materially motivated by unlawful political

discrimination in violation of the First and Fourteenth Amendments,

survived dismissal but prompted a motion for summary judgment from

the mayor on a number of grounds.       The developers received an


                                 -4-
extension of time to oppose the motion and then, on the day their

opposition was due, filed a second motion for a one-day extension

because they were experiencing "technical difficulties" in their

attorneys' office.      Late in the day, the district court denied the

motion by margin order.         The developers were able to file their

opposition and     statement of contested facts on time, but not the

exhibits in support of their opposition.               The following day, the

developers filed a motion asking the court to accept their exhibits

(which were attached to the motion), explaining that the technical

difficulties      experienced    the    prior    day     "related   to   [their

attorneys'] office scanner." The court denied the motion, again by

margin order.

           Subsequently, the district court granted the mayor's

motion for summary judgment on the political discrimination claim

and declined to exercise supplemental jurisdiction over the Puerto

Rico claims.    In its opinion and order, the court stated that "the

uncontested facts permit no inference that the defendants' conduct

was   motivated    by   discriminatory       animus."      In   reaching   this

conclusion, the court explained that, because the developers had

not filed any exhibits in support of their opposition to the

summary judgment motion, it would apply Local Rule Civ. P. 56 and

credit "all the defendants' proposed uncontested facts supported by

exhibits which would be admissible at trial."             Crucially, however,

the court also stated that its conclusion as to animus would be


                                       -5-
unaffected even if it were to take the developers' opposition

materials into account.

            The developers' appeal starts with an argument that the

district court's strict enforcement of the filing deadline was

unfair and an abuse of the court's discretion.               We will go so far

as to say that it would have been preferable had the court

explained    its    harsh   enforcement       decision.      Nevertheless,     the

judgment should stand, even if we assume an abuse of discretion and

credit the evidence the developers attempted to submit, and even if

we by-pass a number of alternative grounds for affirmance involving

immunity defenses, intervening causes, and the viability of the

developers' case theory.

            In support of their claimed entitlement to present their

political discrimination claim to a jury, the developers rely on

the mayor's admittedly unsupportable charges of nepotism, the

mayor's acknowledged awareness that the developers were heavily

involved    with    a   rival     political   party,   the   lack    of   evidence

supporting    the       mayor's    claim   that   a    number   of    industrial

corporations would be interested in locating their operations on

the parcel in question, the mayor's failure to establish the

unavailability of similarly sized adjoining properties, and the

overall irrationality of the mayor's opposition to a project that




                                        -6-
was certain to create jobs within the town.1   But we think it clear

that this is not enough to ground a finding that the developers'

party membership constituted a "substantial factor or a motivating

factor driving" the mayor's opposition to their project.     Centro

Médico del Turabo, Inc. v. Feliciano de Melecio, 406 F.3d 1, 10

(1st Cir. 2005) (quoting Mt. Healthy Sch. Dist. Bd. of Educ. v.

Doyle, 429 U.S. 274, 287 (1977)) (internal quotation marks and

ellipses omitted).

            A jury could perhaps find that the mayor's position on

the project was unsound and driven by an unfounded concern that the

project was nothing more than a boondoggle designed to enrich the

former mayor's family.    But that is as far as a jury reasonably

could go.    Such an inference – which is hardly inevitable on the

record before us – simply does not, by itself, warrant a further

inference that unlawful political discrimination was prompting the

mayor's course of conduct.   The line between reasonable inference

and unwarranted speculation is not always easy to draw, but we are

confident about the side of the line on which this case belongs.

Assuming that a cause of action for political discrimination could

lie against the mayor in circumstances such as these2 – a matter on


1
 The developers also allege that the mayor supported less worthy
projects sponsored by members of his own party, but have failed to
support these allegations with admissible evidence.
2
 See, e.g., Padilla-Garcia v. Rodriguez, 212 F.3d 69, 75 (1st Cir.
2000) (noting that "circumstantial evidence . . . could alone
create an issue of fact on discriminatory animus").

                                -7-
which   we   take   no   position   –   such   a   claim   does   not   become

trialworthy simply because a jury could find that the defendant

elected official knows the political affiliation of those whose

project he opposes, that political affiliation is not the same as

his own, and a case could be made that the official's position is

not grounded in sensible public policy. Otherwise, it would be too

easy for a political opponent of an elected official who is

negatively affected by a discretionary decision of the official to

gum up the machinery of government by bringing a federal civil

rights lawsuit challenging the constitutionality of the decision.

             Affirmed.




                                    -8-